Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Chris L. Gilbert and Glenn E. Janik,                  Appeal from the County Court at Law No 4
Appellants                                            of Dallas County, Texas (Tr. Ct. No. CC-
                                                      13-02405-D). Opinion delivered by Justice
No. 06-13-00081-CV        v.                          Moseley, Chief Justice Morriss and Justice
                                                      Carter participating.
Kate M. Moseley, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellants, Chris L. Gilbert and Glenn E. Janik, pay all costs of
this appeal.




                                                      RENDERED DECEMBER 17, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk